DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/9/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/1/2021.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Regarding claim 5, line 10, a grammatical error appears to be present in the limitation “perfusion of the first porous membrane”. The grammatical error appears to be corrected by indicating “perfusion of the fluid through the first porous” in order to correct the grammatical error.

Regarding claim 5, lines 10-11, a grammatical error appears to be present in the limitation “perfusion of the second porous membrane”. The grammatical error appears to be corrected by indicating “perfusion of the fluid through the second porous” in order to correct the grammatical error.

Regarding claim 6, line 9, grammatical error appears to be present in the limitation “perfusion of the seal layer”.  Applicant is requested to amend the claim to resolve the grammatical issue accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure recites the weeping control layer having microstructure surface area of at least 15 m2/g. However, the original disclosure do not recite the microstructure surface area of at least 15 m2/g for any other layers. Thus, the original disclosure is silent regarding the seal layer having a microstructure area greater than 15 m2/g. Claims 7 and 8 being dependent on claim 6 are also rejected.

Allowable Subject Matter
Claims 1-4 and 9-12 are allowed.
Claim 5 would be allowable if amended to resolve the objections set forth in the current office action.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a balloon comprising: a porous membrane configured to expand to an expanded state in response to introduction of a fluid at a first pressure, wherein the fluid begins to perfuse through the porous membrane above a second pressure, the second pressure being at least equal to or greater than the first pressure, wherein the porous membrane has a microstructure surface area of at least 15 m2/g in combination with other claimed limitations of claim 1. 
The closest prior art for a balloon is Mische (US 5,792,106) as discussed in Final Rejection mailed on 1/4/2022 including a porous membrane configured to expand to an expanded state in response to introduction of a fluid at a first pressure, wherein the fluid begins to perfuse through the porous membrane above a second pressure, the second pressure being at least equal to or greater than the first pressure but is silent regarding wherein the porous membrane has a microstructure surface area of at least 15 m2/g.
Bacino et al. (US 7,306,729) discloses the closest prior art for wherein the porous membrane has a microstructure surface area of at least 15 m2/g. However, one of ordinary skill in the art will not be motivated to combine Mische and Bacino because Bacino discloses the material structure that is designed solely for the filtration purposes instead of selective perfusion (as required by Mische). Additionally, modification of Mische in view of Bacino will not add any benefit for selective perfusion. Mische is already able to perform the selective perfusion which Mische modified in view of Bacino is able to perform. Furthermore, Bacino is silent regarding whether the membrane of Bacino is capable to cease perfusion when the second pressure is reduced to a third pressure and reinflated to a fourth pressure following reduction to the third pressure. Therefore, one of ordinary skill in the art will not be motivated to modify Mische in view of Bacino without rendering impermissible hindsight.
Claims 2-4 and 9-12 being dependent on claim 1 are also allowed.

Claim 5 was previously indicated allowable in the office action mailed on 1/4/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of pre-appeal request, filed 3/2/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
The rejection of claims 6-8 over the prior art is withheld until claims overcome the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783